Citation Nr: 0811619	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-30 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
The veteran was afforded a Board videoconference hearing on 
August 31, 2007; a transcript of the hearing is of record.  
In November 2007 the case was remanded for further 
development.  


FINDINGS OF FACT

It is reasonably shown that the veteran's current cervical 
spine disability is related to a neck injury in service.  


CONCLUSION OF LAW

Cervical spine disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II.  Factual Background

The National Personnel Records Center (NPRC) has indicated 
that the veteran's service medical records are not available.  
The veteran did submit copies of service medical records in 
his possession; however, they do not show any neck injury or 
neck complaints in service.  

A February 2005 cervical spine MRI showed diagnostic 
impressions of posterior spondylosis and disk protrusions at 
C5-6, C4-5 and C3-4.  

In a March 2005 statement the veteran indicated that in the 
fall of 1996 he was doing periodic maintenance on a Caribou 
aircraft with Sergeant M.  He was standing on the cargo ramp 
observing Sergeant M perform an inspection when without 
warning Sergeant M disengaged the cargo door actuator clutch 
without warning.  This allowed the cargo door to rapidly 
ascend, striking the veteran on the top of the head.  At the 
time it was not deemed necessary for the veteran to go to the 
doctor.  For a week or two he did have a very stiff and sore 
neck and was put on light duty for about a week.  He also 
indicated that he continued to have some level of neck 
problem throughout the rest of service.  He reported this on 
separation examination but the examiner "shined it off" as 
not being a problem. 

In an April 2005 statement a fellow servicemember, P.E., 
indicated that he worked alongside the veteran as an aircraft 
mechanic during service and bunked with him.  P.E. remembered 
that the veteran had told him of a cargo door being dropped 
on his head.  He also remembered that the veteran had had a 
stiff neck for a period of time after that accident.  

In a May 2005 letter the veteran indicated that he had sent 
in all the copies of service medical records that he had but 
he was certain that the records were incomplete.  He also 
indicated that he was unable to obtain records from doctors 
that he had seen about his neck soon after service because 
they were no longer in practice and the records were no 
longer available.  

In an August 2006 letter the veteran's brother indicated that 
during the veteran's tour of duty in Vietnam he had written 
him that he had been injured but everything else was o.k.  
After the veteran returned to the states he continued to have 
trouble with his neck.  The brother knew that the veteran had 
seen several doctors over the past 36 years to no avail.  

In a separate August 2006 letter a former colleague of the 
veteran indicated that she had known the veteran for over 
thirty five years and worked with him for over 12 years.  She 
often discussed with him his assignments while serving in the 
Air Force and they had specifically discussed the incident 
that occurred in the fall of 1966 when he sustained the neck 
injury from the cargo door.  Throughout the years she had 
known the veteran she'd been aware of the chronic pain and 
other complications he had had with his neck.  There had been 
times over the years that she had had to transport him to the 
doctor's office due to his extreme discomfort.  She had also 
witnessed occasions when the veteran's pain limited his 
ability to complete particular job assignments.  

In a September 2006 memorandum the RO made a formal 
determination that the veteran's service medical records were 
unavailable for review.  

An October 2006 letter from a treating chiropractor, Dr. J, 
indicated that Dr. J had treated the veteran for neck pain 
for over 23 years.  It was his opinion that the veteran's 
neck condition more likely than not began in service.  He 
noted that some of the veteran's symptoms involved the lower 
brachial plexus at the C7, T1 and T2 levels and that he was 
basing his opinion of the veteran's past history and sound 
medical/chiropractic probability.  

At his August 2007 Board hearing the veteran testified that 
at the time of his neck injury in service he did not seek 
medical attention because the injury was not life threatening 
and it was 35 miles from his location to the closest medical 
facility. Going to the facility would have been a hardship to 
the whole unit as they were shorthanded to begin with.  The 
veteran had a serious stiff neck for a couple of weeks but 
because he was young he was able to deal with it.  

On December 2007 VA neck examination the diagnosis was 
spondylolysis and degenerative changes superimposed on 
degenerative disk disease C5-C6 with residuals.  The veteran 
reported that he continued to experience neck pain and 
stiffness, which radiated especially into the left shoulder 
and arm and that he experienced a parasthesia or hypesthesia 
of the radial border of the left index finger.  He denied any 
trauma outside of the injury to his neck in service.  
Physical examination showed that the neck was thrust forward 
in a 20 degree angle and that there was an increased cervical 
lordotic curve.  The veteran complained of pain throughout 
the entire arc of movement of the neck and mild guarding was 
noted with movement.  The examiner commented that the 
veteran's present conditions of spondylolysis with 
degenerative disc disease at multiple levels could have been 
caused by and related to age related degenerative conditions.  
Based on the medical records, physical examination and the 
examiner's orthopedic expertise, however, the examiner could 
not resolve the issue of the likelihood that the veteran's 
current cervical spine disability was related to service 
without resort to mere speculation.  




III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


IV.  Analysis

The veteran has presented credible testimony, corroborated by 
additional credible lay testimony from friends and family, 
that he incurred a neck/cervical spine injury in service.  
Thus, even though no neck pathology was noted on the 
veteran's separation examination, the Board finds that it is 
reasonably established that this claimed injury occurred.  
Also, it is clear from the record that the veteran has a 
current cervical spine disability in the form of 
spondylolysis and degenerative disc disease.  Thus, the only 
remaining determination to be made is whether the veteran's 
current cervical spine disability is related to his injury in 
military service.  Hickson, 12 Vet. App. 247, 253 (1999).  

There are two medical opinions of record addressing a 
potential nexus between the injury in service and the current 
cervical spine disability.  The October 2006 opinion from Dr. 
J specifically found that it was more likely than not that 
the veteran's current neck disability began in service, 
basing his opinion on the veteran's past history and sound 
medical/chiropractic probability.  In contrast, although the 
December 2007 VA medical examiner did note that the veteran's 
current spondylolysis with degenerative disc disease could 
have been caused by and related to age related degenerative 
conditions, he did not make any finding on whether it was 
actually caused by age related factors.  Further, the 
examiner found that he was unable to resolve the issue of the 
likelihood that the veteran's current cervical spine 
disability was related to service without resort to mere 
speculation.  

The opinion of Dr. J definitely provides specific probative 
evidence in support of a finding of medical nexus as it 
clearly indicates that it is more likely than not that such a 
medical nexus exists.  The VA examination report, however, is 
of little to no probative value as it merely indicates that 
the veteran's cervical spine disability could have resulted 
from a non service related cause but ultimately finds that a 
determination in this regard is not able to be made.  Thus, 
given that Dr. J's opinion is more probative, and is 
supportive of a relationship between the veteran's neck 
injury in service and his current cervical spine disability, 
the Board finds that the weight of the evidence is in favor 
of such a medical nexus.   

Given that a neck injury in service, a current neck 
disability, and a nexus between the two are all established, 
the preponderance of the evidence is in the veteran's favor 
and this claim must be granted.    


ORDER

Entitlement to service connection for cervical spine 
disability is granted.  



____________________________________________
James L. March  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


